Citation Nr: 1527348	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-48 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for molluscum contagiosum (now claimed as rashes), to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1990 to September 1990 and from November 1990 to June 1991, including foreign service during the Persian Gulf War in the Southwest Asia theater.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims of entitlement to service connection for molluscum contagiosum (now claimed as rashes) and headaches, but implicitly granted the claims to reopen entitlement to service connection for both of these disorders.  The Veteran appealed the denials of entitlement to service connection in this decision and the matters are now before the Board.  

The Board notes that the issue of entitlement to service connection for polymyalgia of unknown etiology was also certified to the Board in a January 2014 certification of appeal (VA Form 8) by the Denver RO.  Since that time, this claim was granted by a July 2014 rating decision.  As this decision constituted a full grant of the benefit sought on appeal, the issue of service connection for polymyalgia of unknown etiology is not presently before the Board.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the Denver RO in April 2015.  A transcript of their testimony has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  By a November 2005 rating decision, the RO denied the Veteran's claim to service connection for molluscum contagiosum.  The Veteran did not appeal the decision or submit any additional evidence within the one year appeal period.

2.  Evidence received since the November 2005 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for molluscum contagiosum.

3.  By a November 2005 decision, the RO denied the Veteran's claim to service connection for headaches, to include as due to an undiagnosed illness.  The Veteran did not appeal the decision or provide any additional evidence within the one year appeal period.

4.  Evidence received since the November 2005 decision relates to previously unestablished facts necessary to substantiate the service connection claim for headaches.  

5.  The evidence is at least in equipoise in showing that the Veteran presently has a recurrent rash on his hands, forearms, and head; he incurred a skin rash on his arms and hands in service; and, the Veteran's current skin disability on his arms, hands, and head is etiologically related to his military service.

6.  The Veteran presently has recurrent headaches, and his headaches are etiologically related to and aggravated by service-connected fibromyalgia.



CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied entitlement to service connection for molluscum contagiosum is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the November 2005 rating decision to reopen the Veteran's claim to service connection for molluscum contagiosum.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The November 2005 decision that denied entitlement to service connection for headaches, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

4.  New and material evidence has been received since the November 2005 decision to reopen the Veteran's claim to service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 4.3 (2014).

6.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317, 4.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran is seeking to reopen previously denied claims to service connection for his skin disability and headaches.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The RO denied the Veteran's claim to service connection for molluscum contagiosum in a November 2005 rating decision because the record included a service medical record from February 1990, which was prior to his active duty, in which the Veteran complained of a rash on his hands and arms.  The RO concluded that the Veteran's skin disability on his arms and hands pre-existed his active duty.  Moreover, a November 2005 statement of the case (SOC) denied the Veteran's claim to service connection for headaches as due to an undiagnosed illness because the RO determined that the Veteran's headaches had not lasted for longer than six months following an initial complaint in November 1991 and because his headache pain was not of unknown etiology since a VA examination showed that his headaches were due to muscle contraction.  The Veteran was notified of these decisions by a November 2005 letter and he did not appeal the decisions or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the November 2005 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran and his representative contended in the April 2015 Board hearing that the date on the February 1990 service treatment record was erroneously entered, and thus, the Veteran's rash on his hands and arms did not preexist his active duty service.  Likewise, the Veteran has submitted numerous VA and private records showing complaints of and treatment for headaches that have lasted much longer than six months.  Furthermore, the most recent VA examination for the Veteran's fibromyalgia claim, which occurred in February 2014, showed that the Veteran's headaches were associated with that disability.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claims for a skin disability and headaches.  Thus, the claims to service connection for a skin disability and headaches are reopened.

Skin Disability

The Veteran contended that his recurrent rash on his hands, arms, and head is related to his active duty in service, including as due to an undiagnosed illness from his service in the Persian Gulf War.  

Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran's DD-214 shows that he served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Turning to the evidence of record, a February 2014 VA examination for skin diseases showed that the Veteran was diagnosed with dermatitis due to an undiagnosed illness.  The examiner noted that the Veteran's dermatitis covered less than five percent of his total body area and less than five percent of any exposed body area.  Moreover, the examiner noted that the Veteran's treatment in the previous 12 months did not include oral or topical medications, and the examiner did not note any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the previous 12-month period.  

After a review of the Veteran's records, his self-reported history and symptoms, and a physical examination, the examiner concluded that the Veteran has had an intermittent rash on both forearms since his military service.  The examiner noted that the rash began while in the Persian Gulf and that it comes and goes.  The examiner also noted that since service there has not been a specific diagnosis for his skin symptoms and that this skin disability was due to an undiagnosed illness.

While the VA examiner's conclusions support service connection for a skin disability on the Veteran's arms and hands due to an undiagnosed illness, the examiner's findings do not show that the Veteran's skin disability had manifested to a degree of 10 percent or more  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2014).  However, disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, the Board shall consider entitlement to service connection for a skin disability on a direct basis.  

The Veteran's service treatment records show treatment and complaints of a rash on the Veteran's arms and hands.  Specifically, the Veteran served in the Southwest Asia theater from January 1991 to May 1991 as shown on his National Guard Bureau report of separation and record of service (NGB Form 22).  An April 1991 line of duty (LOD) investigation record showed that the Veteran complained of a rash on his hands and arms while stationed in Saudi Arabia.  

The RO denied the Veteran's service connection claim for molluscum contagiosum because it determined that this skin disability pre-existed his active duty as shown by a service treatment record dated February 12, 1990.  In fact, the record does include an emergency care and treatment record with this date in which the Veteran was noted as being 26 years old and complaining of a rash on his right and left forearms.  The rash had lasted four days and it was itchy.  The skin disability was assessed as probable molluscum contagiosum versus heat rash.  In the April 2015 Board hearing, the Veteran and his representative contended that this record was erroneously dated.  

The Board notes that a veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

VA has not met the burden of rebutting the presumption of soundness by clear and unmistakable evidence.  The presumption of soundness applies because the Veteran's March 1990 enlistment report of medical examination did not note any defect, infirmity, or disorder associated with the Veteran's skin.  Additionally, the Board finds it significant that the "February 12, 1990" emergency care and treatment record noted in two separate locations that the Veteran was 26 years old at the time of treatment.  The Veteran would only have been 25 years at the time if the February 12, 1990 date was correct.  It is probable that this service treatment document occurred sometime in 1991 while the Veteran was stationed in the Persian Gulf; thus, giving additional support to the Veteran's service connection claim for a skin disability on his arms and hands.  Furthermore, there is no other indication in the record that the Veteran was in service during February 1990, and in fact, his March 1990 enlistment examination supports the conclusion that he was not in service prior to the examination.  Thus, given these documents and the April 1991 LOD investigation, the Board finds that the Veteran incurred a skin disability on his arms and hands during active duty.  

Overall, the record shows that since his separation from active duty, the Veteran has had recurrent flare-ups of symptoms associated with this skin disability.  VA treatment records have shown that he has sought treatment for a rash on his hands, forearms, and scalp on numerous occasions, but none of the VA medical doctors have provided a consistent diagnosis for his skin symptoms.  Moreover, he has stated consistently in many lay statements that his rash began in and has continued since returning from the Persian Gulf.  In fact, the February 2014 VA examiner concluded that the Veteran has had an intermittent rash on both forearms since his return from Southwest Asia.  

Accordingly, in light of these facts, and after weighing the evidence, the Board finds that the evidence is at least in equipoise in showing that the Veteran's skin disability on his arms, hands, and head is etiologically related to his military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

The Veteran has contended that his headaches are related to his active duty service, to include as due to an undiagnosed illness.  Because the Board concludes that his claim to service connection for headaches should be granted as secondary to his service-connected fibromyalgia, the Board does not need to address whether his headaches are due to an undiagnosed illness.

In addition to direct and presumptive basis for service connection, VA regulations allow service connection to also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Initially, the record shows the Veteran currently suffers from frequent, recurrent headaches.  In addition to many VA and private treatment records, the February 2014 VA examination for fibromyalgia showed that the Veteran had headaches which occurred five times per month.  After reviewing the Veteran's records, noting his self-reported medical and personal history, and performing a physical examination on the Veteran, the examiner concluded that his headaches were located at the back of his head and radiated to the front.  The examiner noted that the headaches began during his military deployment, and that the Veteran reported that resting or sleeping helps with the headache symptoms.  The Board notes that the record also includes many VA treatment records where the Veteran complained of headache pain and in which he was prescribed medication.  Likewise, during the April 2015 Board hearing, the Veteran testified that he takes Propanolol every day, as well as Valium and Oxycodone, for his headache symptoms.  Thus, the Board finds that the Veteran presently has recurrent headaches.  

The Board notes that a July 2014 rating decision granted service connection for fibromyalgia due in large part to the findings of the February 2014 VA examiner.  After reviewing the Veteran's records, and noting all treatment for fibromyalgia symptoms including headaches, the examiner specifically attributed the Veteran's current headache symptoms to his fibromyalgia.  This examiner's opinions are the most probative evidence on the issue of etiology for the Veteran's current headaches because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  In fact, the record as a whole shows that the symptoms associated with his fibromyalgia, such as stiffness, muscle weakness, fatigue, and sleep disturbances have manifested in conjunction, or in close proximity to, his headache symptoms since separation from service.

Accordingly, in light of these facts, the Board finds that the Veteran's headaches are etiologically related to and aggravated by service-connected fibromyalgia.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claims to reopen and the claims of entitlement to service connection for a skin disability and headaches.  Because these decisions constitute full grants of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for molluscum contagiosum (now claimed as rashes), to include as due to an undiagnosed illness, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness, is reopened.

Entitlement to service connection for a skin disability is granted.

Entitlement to service connection for headaches is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


